      Case 1:21-cv-00017-SPW-TJC Document 1 Filed 02/11/21 Page 1 of 5



Christopher T. Sweeney
Moulton Bellingham PC
27 North 27th Street, Ste. 1900
P.O. Box 2559
Billings, MT 59103
Phone: (406) 248-7731
Email: christopher.sweeney@moultonbellingham.com

                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 MAE CAMERON, individually and as                 Cause No. ______________
 representatives for a class of similar
 Montanans,

                              Plaintiffs,      DEFENDANT THOMSON
                                               INTERNATIONAL, INC.’S
                  -vs-                          NOTICE OF REMOVAL

 THOMSON INTERNATIONAL, INC.

                             Defendant.

      Defendant Thomson International, Inc. (“Thomson”) gives notice of removal

of the above-captioned case to the United States District Court for the District of

Montana, Billings Division pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

Fed.R.Civ.P. 81(c), and Local Federal Rule 3.3.

      In support of this removal, Thomson states as follows:

      1.    On October 8, 2020, Plaintiff Mae Cameron (Cameron) filed an action

entitled Mae Cameron, individually and as representative for a class of similar
      Case 1:21-cv-00017-SPW-TJC Document 1 Filed 02/11/21 Page 2 of 5



Montanans v. Thomson International, Inc., Cause No. DV 20-158, Montana Sixth

Judicial District, Park County.

      2.     Service of the Complaint was effectuated upon Thomson International

on February 8, 2021, by execution of an acknowledgement of service.

      3.     Thomson International has not yet filed its answer or otherwise

responded to the Complaint.

      4.     This Notice of Removal is filed “within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth

the claim for relief upon which such action or proceeding is based, or within 30 days

after the service of summons upon the defendant if such initial pleading has then

been filed in court and is not required to be served on the defendant, whichever

period is shorter,” pursuant to 28 U.S.C. § 1446(b)(1).

      5.     There are no other defendants, and therefore no other defendant’s

consent to removal is required, pursuant to 28 U.S.C. § 1446(b)(2).

      6.     A true and correct copy of the original Complaint is attached to this

Notice as Exhibit A.

      7.     Removal is proper pursuant to 28 U.S.C. §§ 1332 and 1441(a) since the

action is one over which this Court has original jurisdiction, as it is between citizens

of different states, as defined in 28 U.S.C. § 1332(a)(1), and the alleged matter in
      Case 1:21-cv-00017-SPW-TJC Document 1 Filed 02/11/21 Page 3 of 5



controversy exceeds the sum of $75,000, exclusive of interest and costs. In

particular:

      a.      As alleged in the complaint, Cameron is a resident of Park County,

              Montana. Cameron is purportedly the representative of other similarly

              situated Montanans.

      b.      As alleged in the complaint, Thomson International is a California

              corporation. Thomson International’s principal place of business is in

              California.

      c.      The damages Cameron and the purported class seek are in excess of the

              $75,000 jurisdictional threshold.

      8.      For purposes of removal, venue is proper in this district and division

under 28 U.S.C. § 1441(a) because the removed action has been pending in this

district and division.

      9.      By filing this Notice of Removal, Thomson International is not waiving

any defense which may be available to it, and does not concede that Cameron has

stated claims upon which relief may be granted.

      10.     No hearings or other proceedings have been set in this action.

      11.     Pursuant to 28 U.S.C. § 1446(d) and Local Federal Rule 3.3, a copy of

this Notice of Removal will be filed promptly with the Clerk of Court for the Sixth

Judicial District Court, Park County, State of Montana, in which this action has been
      Case 1:21-cv-00017-SPW-TJC Document 1 Filed 02/11/21 Page 4 of 5



pending, and written notice thereof will be promptly provided to counsel for all

adverse parties.

      DATED this 11th day of February, 2021

                                           MOULTON BELLINGHAM PC

                                           By /s/ Christopher T. Sweeney
                                                  Christopher T. Sweeney
      Case 1:21-cv-00017-SPW-TJC Document 1 Filed 02/11/21 Page 5 of 5



                        CERTIFICATE OF SERVICE

      I hereby certify that a true and accurate copy of the foregoing document was
duly served upon the following persons and/or counsel of record by depositing the
same in the United States mail, postage prepaid, this 11th day of February, 2021:

      John Heenan
      Joe Cook
      HEENAN & COOK
      1631 Zimmerman Trail
      Billings, MT 59102
      John@lawmontana.com
      Joe@lawmontana.com

      Channing J. Hartellius
      P.O. Box 1629
      Great Falls, MT 59403
      chartellius@mtlawyers.net




                                                  By /s/ Christopher T. Sweeney
                                                         Christopher T. Sweeney
